     Case 2:20-cv-00464-RFB-DJA Document 66 Filed 09/15/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9    HENRY BRANDON,                                     Case No. 2:20-cv-00464-RFB-DJA
10                                        Plaintiff,
                                                                            ORDER
11           v.
12    LVMPD, et al.,
13                                     Defendants.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 60] of the

16   Honorable Daniel J. Albregts, United States Magistrate Judge, entered August 21, 2020.

17          A district court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §

20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed the district court is

21   required to “make a de novo determination of those portions of the report or specified proposed

22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

26   by September 4, 2020. No objections have been filed. The Court has reviewed the record in this

27   case and concurs with the Magistrate Judge’s recommendations.

28   ...
     Case 2:20-cv-00464-RFB-DJA Document 66 Filed 09/15/20 Page 2 of 2



 1          IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 60] is
 2   ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that Defendant’s Motion for Pre-Filing Restrictions [ECF
 4   No. 44] is GRANTED and Plaintiff be deemed a vexatious litigant.
 5          IT IS FURTHER ORDERED that Plaintiff be required to seek leave of the Court before
 6   making any additional filings in this action while Defendant’s Motion to Dismiss [ECF No. 20] is
 7   pending.
 8
 9          The Court Clerk is directed to mail a copy of this order to Plaintiff.
10
            DATED: September 14, 2020.
11
                                                                  _____________________________
12                                                                RICHARD F. BOULWARE, II
13                                                                United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
